                                                                                       United States District Court
                                                                                         Southern District of Texas

                        IN THE UNITED STATES DISTRICT COURT                                 ENTERED
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                January 22, 2019
                                 HOUSTON DIVISION                                        David J. Bradley, Clerk


COUNTY OF GALVESTON,                              §
                                                  §
                       Plaintiff,                 §
                                                  §
VS.                                               §   CIVIL ACTION NO. H-18-4708
                                                  §
PURDUE PHARMA L.P., et al.,                       §
                                                  §
                       Defendants.                §

                ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                     DEADLINE TO RESPOND TO COMPLAINT

       The manufacturer defendants, Purdue Pharma, L.P.; Purdue Pharma, Inc.; The Purdue

Frederick Company; Janssen Pharmaceuticals, Inc.; Johnson & Johnson; Ortho-McNeil-Janssen

Pharmaceuticals, Inc., n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc., n/k/a Janssen

Pharmaceuticals, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc; AbbVie Inc.; Knoll

Pharmaceutical Company; Allergan plc, f/k/a Actavis plc; Allergan Finance, LLC, f/k/a Actavis, Inc.,

f/k/a Watson Laboratories, Inc.; Insys Therapeutics, Inc.; and Insys Manufacturing LLC filed an

Unopposed Motion to Extend Deadline to Respond to the Complaint. The court grants the motion.

The deadline for these defendants to answer or otherwise respond to the complaint is extended to: (1)

60 days after this case is transferred to the Federal MDL or, if the case is remanded, (2) 5 business

days after a remand order is received by the state court.

       The case is stayed and administratively closed pending the MDL Panel decision. The plaintiff

may move to reinstate to the active docket within 14 days after the MDL Panel rules.

               SIGNED on January 22, 2019, at Houston, Texas.


                                                ______________________________________
                                                           Lee H. Rosenthal
                                                   Chief United States District Judge
